DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2021 has been entered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21 and 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeniger et al. (US 2003/0211637) in view of Zhu et al. (US 6,377,440) further in view of Polla et al. (US 5,914,507).
Schoeniger et al. teach an electrochemical biosensor device for sensing a presence of a molecule in solution, the device comprising:
a substrate layer (substrate is interpreted as combination of 11 and 12, Fig. 2; par. 39); and
a plurality of electrodes in parallel (plurality of electrodes, 13, Fig. 2; electrodes arranged in parallel, Fig. 7A; par. 44 and 56), the electrodes further comprising:
an electrode layer laid on the substrate, the electrode layer configured to provide binding sites for analytes (electrode, 13, on substrate, 11/12, and having bioaffinity coating that provides binding sites, 17, Fig. 2; bioaffinity coating may be immobilized to the electrode itself, par. 38); and
an insulator layer having a plurality of bores, the insulator layer laid on the electrode layer and the insulator having a plurality of bores configured to form a plurality of wells having side walls that are defined by the insulator layer and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (insulator layer, 14, has plurality of wells, 15, wherein the insulator forms the sidewalls and the electrode, 13, forms the bottom floor of the well, Fig. 2; par. 39), 
wherein an analyte probe is immobilized to the bottom floors of the wells, the analyte probe configured to bind an analyte (affinity coating is immobilized to the electrode which forms the bottom floor of the well, par. 38, and bioaffinity coating is an antibody analyte probe that binds to an analyte, par. 40), and
wherein the insulator is configured to substantially confine binding of the analyte to the top surface of the electrode layer that defines the bottom floors of the plurality of wells (geometry of the well matches the geometry of the target analyte particle and therefore confines the particle to the top surface of the electrode, par. 46),
wherein the insulator layer comprises silicon nitride (layer 14 of PE-CVD silicon nitride having a depression or well, par. 39, Fig. 2).
Schoeniger et al. fail to teach the wells being nanowells and a buffer layer laid on top of the substrate layer.
Zhu et al. teach a buffer layer of either titanium or chromium applied between an electrode and a semiconductor substrate layer (col. 4, line 61-col. 5, line 10), in order to provide a buffer layer (col. 5, lines 8-10).
Polla et al. teach a titanium buffer layer demonstrating good adhesion with an electrode (col. 17, lines 39-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the biosensor of Schoeniger et al., a buffer layer laid on the substrate layer configured to provide bonding of an electrode to the substrate layer as taught by Zhu et al., in order to provide enhanced 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Schoeniger, Zhu and Polla are similarly drawn to an electrode adhered to a semiconductor substrate layer.
Schoeniger et al. teach the well having a diameter of 1 micron (par. 46), wherein the well size may be reduced by several orders of magnitude to detect small analyte (par. 42).  Schoeniger et al. also contemplate nanoelectrodes being situated in a well (par. 32) with the well walls that define the well size surrounding the electrode (par. 38), but fail to specifically teach the well being a nanowell.  The instant specification at paragraph 30 describes the diameter of the nanowell being less than 1000 nm.  Therefore any well having a diameter of less than 1000 nm is considered to be a nanowell.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 19 are for any particular purpose or solve any stated problem, and the prior art teaches that the well diameter may be reduced by several orders of magnitude to fit the 
With respect to claim 21, Schoeniger et al. teach the substrate layer comprising silicon (substrate, 11, comprises silicon, par. 39).
With respect to claim 26, Schoeniger et al. teach the electrode layer comprising gold (par. 40).
With respect to claims 27-32, Schoeniger et al. teach the nanowell being cylindrical in shape (par. 78) and having a diameter of 1000 nm (par. 46).  Schoeniger et al. fail to specifically teach the diameter being about 230 nm, 100 nm and 50 nm.  Schoeniger et al. teach the pitch ratio between the wells being 1:1 (par. 46), but Schoeniger et al. do not specifically teach pitch ratios of 1:5 or 1:3.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed 
	With respect to claims 33-35, Schoeniger et al. teach the device is capable of sending electronic signals to an electronic device from each individual sensing location (par. 46-53).  The limitation of detecting differences in electrochemical reaction parameters between an electrode containing a reference sample and an electrode containing a test sample to determine whether the analyte is present in the test sample is drawn to a functional limitation of the device and does not impart any structural limitations to the claimed device.  When a functional limitation is claimed, the device of the prior art must only be capable performing the claimed functional limitation.  The device of Schoeniger et al. is capable of individually measuring and reporting electronic signals from each individual detection location and is therefore considered capable of detecting a difference between signals at an electrode with a reference sample and an electrode with a test sample to determine the presence of analyte.  Schoeniger et al. teach the device is capable of detecting electrochemical reaction parameters based on an electrochemical reaction comprising a variation in redox current (par. 33) due to an oxidation reaction and a reduction reaction (par. 33).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeniger et al. (US 2003/0211637) in view of Zhu et al. (US 6,377,440) further in view of Polla et al. (US 5,914,507), as applied to claim 19, and Sierks et al. (US 2014/0011691).
Schoeniger et al. in view of Zhu et al. further in view of Polla et al. teach a substrate layer comprising silicon, but fail to teach the substrate layer comprising glass.
Sierks et al. teach a biosensor comprising:
a substrate layer (base substrate, par. 62-63) comprising glass or silicon (par. 19 and 62); and 
a plurality of electrodes (microelectrode array, par. 14-16 and 51), the electrodes further comprising: 
an electrode layer laid on the substrate layer (par. 63), the electrode layer configure to provide binding sites for analytes (par. 27, 51 and 130); and
an insulator layer having a plurality of bores, the insulator layer laid on the electrode layer and the insulator having a plurality of bores configured to form a plurality of nanowells having side walls that are defined by the insulator layer (nanoporous membrane has a plurality of nanowells that are circular in shape and are seen as bores and is made from an electrically insulating material, par. 61) and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (nanoporous membrane is flush on the electrode substrate and therefore the bottom of the nanowells are defined by the top surface of the electrode layer, par. 26, 51 and 55, see also, Fig. 9D);

wherein the insulator layer is configured to substantially confine binding of the analyte to the top surface of the electrode layer that define the bottom floors of the plurality of nanowells (samples are flowed over and into the nanowells where binding occurs at the electrode surface so the nanowell insulator layer confines binding of analyte to the top surface of the electrode layers that define the nanowell floors, par. 51; Fig. 9D), 
wherein the insulator layer comprises silicon nitride or silicon dioxide (par. 54), in order to provide an appropriate substrate material for electrode detection of analyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the silicon substrate taught by Schoeniger et al. in view of Zhu et al. further in view of Polla et al., a glass substrate as taught by Sierks et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent electrode substrate material since the same electrode function would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Schoeniger in view of Zhu further in view of Polla fail to teach nanowells in the detection system.

Applicant argues that Schoeniger differs from the claimed invention for teaching detection a single particle electrochemical sensor instead of sensing the presence of a molecule in solution.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  First, it is noted that the feature upon which applicant relies (i.e., sensing presence of a molecule) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, Schoeniger defines the disclosed particle as a molecule (par. 19 and 31), which is identical to the molecule of the claimed invention.

Applicant argues that it is more than routine and conventional to advance nanowells from the microwells taught by Schoeniger because nanowells require a more sophisticated technique with more difficult steps to make and design than microwells.  
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  At paragraph 42, Schoeniger teaches that electrodes and wells may be fabricated on the order of one micron.  Thus, the electrode and the well have the same size.  At paragraph 32, Schoeniger teaches that the sensor element may alternatively be a nanoelectrode.  Thus, according to paragraph 42, the well would be a 

Applicant further argues that arrays of nanowells can offer significantly improved reactivity between analytes and binders with high sensitivity and due to the smaller size of the wells, there can be more detecting wells which results in greater binding and improved accuracy.
Applicant's argument that the nanowells can offer significantly improved reactivity and greater binding accuracy.   Schoeniger teaches the same benefits of an increased number of elements for enhanced detection with high reliability (par. 34).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641